Citation Nr: 0016797	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  98-08 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether an adequate substantive appeal was filed from a 
denial of entitlement to an increased rating for a left ankle 
injury with degenerative joint disease.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In February 1999, the veteran testified 
at a hearing before the undersigned, who is a Member of the 
Board rendering the final determination in this claim and who 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2000).  


FINDING OF FACT

The veteran's VA Form 9 did not discuss any errors of fact or 
law regarding the claim of entitlement to an evaluation 
greater than 10 percent for a left ankle injury with 
degenerative joint disease.  


CONCLUSION OF LAW

An adequate substantive appeal of the claim of entitlement to 
an evaluation greater than 10 percent for a left ankle injury 
with degenerative joint disease was not filed, and the Board 
lacks jurisdiction to consider this issue.  38 U.S.C.A. 
§§ 7105(a), 7105(d)(3), and 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.203 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal from the agency of original jurisdiction (AOJ) to 
the Board is accomplished in a three-step process.  First, 
the claimant must submit a notice of disagreement to the AOJ.  
Second, the AOJ must provide the claimant with a statement of 
the case setting forth the reasons for the action taken.  
Third, the claimant must submit a substantive appeal.  
38 U.S.C.A. § 7105(a); Rowell v. Principi, 4 Vet. App. 9, 14 
(1993).  In short, an appellant's substantive appeal perfects 
the filing of the notice of disagreement, continues the 
appeal, and frames the issues to be considered.  Sondel v. 
Brown, 6 Vet. App. 218, 220 (1994).  

By law and regulation, the substantive appeal must identify 
the issue or issues appealed and should set out specific 
arguments relating to errors of fact or law made by the AOJ 
in reaching any determination being appealed.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.202.  To the extent 
feasible, the argument should be related to specific items in 
the statement of the case and any prior supplemental 
statements of the case. Id.  The Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Id.  Proper completion and 
filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  Id.  

Questions as to timeliness or adequacy of response are 
determined by the Board of Veterans' Appeals.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.203.  When the Board 
raises the issue of adequacy of the substantive appeal, the 
appellant and representative, if any, will be given notice of 
the issue and a period of 60 days following the date on which 
such notice is mailed to present written argument or to 
request a hearing to present oral argument on this question.  
The date of mailing of the notice will be presumed to be the 
same as the date of the letter of notification.  

The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of an evaluation 
greater than 10 percent for a left ankle injury with 
degenerative joint disease.  As noted by the United States 
Court of Appeals for the Federal Circuit, "it is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996) (citations omitted).  Although 
the Board has the obligation to assess its jurisdiction, it 
must consider whether doing so in the first instance is 
prejudicial to the appellant.  VAOPGCPREC 9-99; cf. Marsh v. 
West, 11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 
Vet. App. 384 (1993).

By letter dated in September 1997, the veteran was notified 
that the evaluation for his left ankle injury with 
degenerative joint disease had been increased to 10 percent.  
He filed a timely notice of disagreement with the AOJ in 
October 1997 and was provided with a statement of the case in 
April 1998.  In May 1998, a VA Form 9 was received by the AOJ 
which was blank in the space provided for a statement of 
specific benefits sought and reasons for a belief that the 
rating action was erroneous.  The appellant had thus made no 
reference to any error of fact or law in the statement of the 
case.  No further written communication was received from the 
veteran by the RO.

In February 2000, the appellant was given notice that the 
Board was going to consider whether the substantive appeal 
was adequate and was allowed a 60-day period within which he 
could request a hearing or present argument related to this 
issue.  See 38 C.F.R. § 20.203 (1999).  The February 2000 
letter to the appellant provided him notice of the 
regulations pertinent to the issue of adequacy of substantive 
appeals, as well as notice of the Board's intent to consider 
this issue.  He was given 60 days to present written argument 
on this issue or to request a hearing to present oral 
argument on the question of adequacy of the appeal.  Should 
he have no argument and not want a hearing, he was given the 
option of waiving the 60-day period for response by signing a 
statement indicating that he had no further argument to 
present and did not wish to request a hearing.  The appellant 
did not responded to any of these three options within the 
60-day suspense period.  Therefore, the Board concludes that 
its consideration of this issue does not violate the 
appellant's procedural rights.

An application for review on appeal shall not be entertained 
unless it is in conformity with Chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  Since the 
appellant has not submitted an adequate appeal, any purported 
appeal is not in conformity with the law and has not been 
perfected.  Therefore, the Board is without jurisdiction to 
adjudicate this claim.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), and 7108 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.101(a), 20.200, and 20.202 (1999); YT v. Brown, 9 Vet. 
App. 195 (1996).


ORDER

The veteran, having failed to perfect an appeal through the 
filing of an adequate substantive appeal, the claim of an 
evaluation greater than 10 percent for a left ankle injury 
with degenerative joint disease is dismissed.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

